             Case 1:18-mc-00503-JMF Document 8 Filed 11/19/18 Page 1 of 3



                          UNITED STATES DISTRICT COURT

                         SOUTHERN DISTRICT OF NEW YORK

 LLE ONE, LLC, et al.,                        Case No. 18-mc 0503
                                              (related to Civil Action 4:16-cv-06232
                             Plaintiffs,      N.D. Cal.)
 -against-


 FACEBOOK, INC.,

                             Defendants.



              FACEBOOK, INC.’S RESPONSE TO ORDER TO SHOW CAUSE




1310985.v1
             Case 1:18-mc-00503-JMF Document 8 Filed 11/19/18 Page 2 of 3



         Defendant Facebook, Inc. (“Facebook”) submits the following response to the Court’s

Order to Show Cause (“OSC”).

         First, Facebook apologizes for any misunderstanding that led to the OSC. Facebook was

served with the Plaintiffs’ motion to compel as the Court directed, and appreciated being kept

apprised, but did not understand that the Court expected Facebook to file a response, since the

subpoenas at issue were directed to different entities (collectively “Publicis”), and Facebook had

not been copied on or involved in Plaintiffs’ and Publicis’s communications concerning the

subpoenas.1

         With respect to the subpoenas themselves, Facebook respectfully requests that Publicis be

spared unnecessary burden and expense in consideration of its status as a non-party whose

documents have limited relevance. The underlying case is a putative class action concerning two

metrics for video advertisements on Facebook. Publicis, an advertising agency, is a member of

the putative class. But so far as Facebook is aware, Publicis is not interested in participating in a

class represented by Plaintiffs (should one ultimately be certified), and accordingly any use by

Publicis of the metrics at issue appears to have limited relevance. See McNamara v. City of New

York, 2006 WL 3298911, Case No. 04-9612 (S.D.N.Y., Nov. 13, 2006) (noting that whether a

subpoena imposes an undue burden depends on the party’s need for the documents and other

factors, and that “courts also give special weight to the burden on non-parties of producing

documents to parties involved in litigation.”) Moreover, to the extent that Plaintiffs seek

documents from Publicis that Facebook also possesses, Facebook believes that obtaining such

documents from a non-party is improper, and that Plaintiffs’ request for these documents should



1
 Counsel for Facebook participated in one meet-and-confer call with Plaintiffs and Publics on
November 16, 2018, but this was after the Court issued the OSC.



                                                  1
1310985.v1
             Case 1:18-mc-00503-JMF Document 8 Filed 11/19/18 Page 3 of 3



be subject to the discovery procedures and guidelines in the underlying case.

         Facebook would be pleased to provide any additional information that would assist the

Court in resolving this matter.



                                                 Respectfully submitted,

                                                 KEKER, VAN NEST & PETERS LLP

Dated: November 19, 2018

                                          By:    /s/ Elliot R. Peters

                                                 ELLIOT R. PETERS - NY Bar No. 2005965
                                                 DAVID SILBERT - Cal. Bar No. 173128
                                                 (pro hac vice application to be filed)
                                                 ELIZABETH K. MCCLOSKEY - Cal. Bar
                                                 No. 268184
                                                 (pro hac vice application to be filed)
                                                 633 Battery Street
                                                 San Francisco, CA 94111-1809
                                                 Telephone: 415 391 5400
                                                 Facsimile: 415 397 7188

                                                 Attorneys for Defendant
                                                 FACEBOOK, INC.




                                                2
1310985.v1
